DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2021 has been entered.

Response to Amendment
Claims 1, 3-23, 29, 31, and 36 have been cancelled; therefor, Claims 2, 24-28, 30, 32-35, and 37-40 are currently pending in application 15/870,508.

Allowable Subject Matter
Claims 2, 24-28, 30, 32, 33, 35, and 37-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
All previous rejections are withdrawn due to Applicant’s amendments and arguments.
The present invention is directed to identifying a user profile, identifying a member profile, determining/ selecting a specific association path for the user profile and the member profile, and outputting the association path hyperlink. Independent claim 2 identifies the uniquely distinct features “providing, for output by a server device, a first social network user interface that is associated with a first user of a social network, the first social network user interface including a display grid of selectable profiles of other users of the social network; determining, by the server , identifying, by the server device, multiple candidate association paths that each connect the first user of the social network to the second user of the social network, by way of one or more intermediary users of the social network; determining a respective length of each of the multiple candidate association paths; selecting, by the server device, a particular association path from among the multiple candidate association paths based at least on determining that the particular association path has a shortest length among all of the multiple candidate association paths; generating, by the server device, three or more hyperlinks that represent the selected, particular association path, each hyperlink linking to a different user in the particular association path; and providing, for output, a second social network user interface that includes the three or more hyperlinks that represent the selected, particular association path.”  Independent claim 28 identifies the uniquely distinct features “providing, for output by a server device, a first social network user interface that is associated with a first user of a social network, the first social network user interface including a display grid of selectable profiles of other users of the social network; determining, by the server device, that the first user has selected, on the first social network user interface, a profile within the display grid that is associated with a second user of the social network; after determining that the first user has selected the profile within the display grid that is associated with the second user of the social network, identifying, by the server device, multiple candidate association paths that each connect the first user of the social network to the Page: 4of7second user of the social network, by way of one or more intermediary users of the social network; determining a quantity of common characteristics between each adjacent pair of users in each of the multiple candidate association paths; determining a respective total quantity of common characteristics associated with each of the multiple candidate association paths; selecting, by the server device, a particular association path from among the multiple candidate association paths based at least on determining that the particular association path has a lowest total quantity of common characteristics among the total quantities associated with all of the multiple candidate association paths; generating, by the server device, three or more hyperlinks that represent the selected, particular association path, each hyperlink linking to a different user in the particular association path; and providing, for output, a second social network user interface that includes the three or more hyperlinks that represent the selected, particular association path.”  Independent claim 35 identifies the uniquely distinct features “providing, for output by a server device, a first social network user interface that is associated with a first user of a social network, the first social network user interface including a display grid of selectable profiles of other users of the social network; determining, by the server device, that the first user has selected, on the first social network user interface, a profile within the display grid that is associated with a second user of the social network; after determining that the first user has selected the profile within the display grid that is associated with the second user of the social network, identifying, by the server device, multiple candidate association paths that each connect the first user of the social network to the second user of the social network, by way of one or more intermediary users of the social network; determining a type of association between each adjacent pair of users in each of the multiple candidate association paths; determining a respective quantity of each type of association associated with each of the multiple candidate association paths: selecting, by the server device, a particular association path from among the multiple candidate association paths based at least on determining that the particular association path has a lowest quantity of associations of one particular type of association; generating, by the server device, three or more hyperlinks that represent the selected, particular association path, each hyperlink linking to a different user in the particular association path; and providing, for output, a second social network user interface that includes the three or more hyperlinks that represent the selected, particular association path.”
The closest prior art, de l’Etraz et al. (US 6,073,138), Dom et al. (US 2004/0122803 A1), and Abrams (US 2005/0021750 A1) disclose(s) conventional methods/ systems for providing social network 
Furthermore, the independent claims are considered by the Examiner to be "significantly more" than an abstract idea.  Independent claims 2, 28, and 35 include specific limitations for identifying a user profile, identifying a member profile, determining/ selecting a specific association path for the user profile and the member profile, and outputting the association path hyperlink, that are not well-understood, routine, nor conventional in the field; are integrated into a practical application; and/or add unconventional steps that confine the claim to a particular useful application, and/or the claims require a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of the art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Ouellette whose telephone number is (571) 272-6807.  The examiner can normally be reached on Monday through Thursday, 8am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 3, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629